PER CURIAM.
Appellant raised several claims in his Florida Rule of Criminal Procedure 3.800(a) motion. We affirm.
The only claim raised by Appellant that merits discussion is his claim for additional jail credit. Appellant failed to direct the court to portions of the record that would establish an entitlement to that credit. See Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998). We therefore affirm the denial of the jail credit claim without prejudice to Appellant filing a facially sufficient Rule 3.800(a) motion.
AFFIRMED.
ALLEN, C.J, MINER and WEBSTER, JJ., concur.